Case 1:20-cv-07732-LAK Document5 Filed 12/10/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ALONZOVERNONete, .
Movant,
-against- 20-cv-7732 (LAK)
[16-cr-0488 (LAK)]
UNITED STATES OF AMERICA,
Defendant(s).
ain am NN I SS SI ce om ena oe eo et Hs eer Eee ee Xx

LEWIS A. KAPLAN, District Judge.

Any reply by movant to the government’s opposition to his Section 2255 motion, as
amended, shall be filed on or before December 27, 2020.

The Clerk shall mail a copy of this order to the movant.

SO ORDERED.

i
Lewis A. Kaplan
United States District Judge

Dated: December 10, 2020 /

 

 
